            Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 1 of 10


 1   Katherine E. Carlton Robinson, Esq. (IN #31694-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: krobinson@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16    SARENA BROWN,                                              ) CASE NO. 2:21-cv-00182-JAM-DB
                Plaintiff,                                       )
17                                                               )
             vs.                                                 ) STIPULATED PROTECTIVE
18                                                               ) ORDER
      TRANS UNION LLC,                                           )
19              Defendant.                                       )
                                                                 )
20
21          IT IS HEREBY STIPULATED BY AND BETWEEN AND AMONG Plaintiff Sarena
22   Brown (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”) (collectively referred
23   herein as the “Parties” and individually as “Party”), through their respective attorneys of record,
24   as follows:
25          WHEREAS, documents, testimony, and information have been and may be sought,
26   produced, or exhibited by and among the Parties relating to trade secrets, proprietary systems,
27   confidential commercial information, confidential research and development, or other
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                  Page 1 of 10
            Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 2 of 10


 1   proprietary information belonging to a Party, and/or credit and other confidential information
 2   regarding Plaintiff;
 3          THEREFORE, this Court orders as follows:
 4          1.      Any documents, testimony, or information submitted, either voluntarily or
 5   pursuant to any subsequent order, which is asserted in good faith by the producing Party, or by
 6   any other Party, to contain or constitute information protected by Federal Rule of Civil Procedure
 7   26(c)(7) or another provision of law, shall be so designated in writing, or orally at a deposition,
 8   hearing, or trial and shall be segregated from other information being submitted. Materials so
 9   designated shall be clearly marked on their face with the legend: “CONFIDENTIAL.” Such
10   documents, transcripts, or other materials are referred to herein as “CONFIDENTIAL
11   MATERIALS” and includes all information within the scope of Federal Rules of Civil Procedure
12   30, 31, 33, 34 and 36 and any information contained in, or derived from, any such materials
13   (including but not limited to, all deposition testimony that refers, reflects or otherwise discusses
14   any information designated CONFIDENTIAL hereunder) designated under this agreement
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
16          2.      If a Party believes in good faith that, despite the provisions of this Protective
17   Order, there is a substantial risk of identifiable harm if particular documents it designates as
18   “CONFIDENTIAL” are disclosed to all other Parties or non-parties to this action, the producing
19   Party may designate those particular documents as “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY.”                  Documents marked “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” receive the same protections as information designated as
22   “CONFIDENTIAL” but are further limited in how it may be used or disseminated. All
23   information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall
24   be used solely for the purpose of this action, and no person receiving such information shall,
25   directly or indirectly, use, transfer, disclose, or communicate in any way the information to any
26   person other than those specified in paragraph 3. Any other use is prohibited.
27          3.      Access to any “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
28   information shall be limited to:

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                  Page 2 of 10
            Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 3 of 10


 1          (a) the Receiving Party’s Outside Counsel of record in this action, as well as employees
 2   of said Counsel to whom it is reasonably necessary to disclose the information for this litigation
 3   and who have signed the Written Assurance (Exhibit A);
 4          (b) Experts specifically retained as consultants or expert witnesses in connection with this
 5   litigation who have signed the Written Assurance (Exhibit A);
 6          (c) the Court and its personnel;
 7          (d) court reporters, their staffs, and professional vendors to whom disclosure is reasonably
 8   necessary for this litigation and who have signed the Written Assurance (Exhibit A); and
 9          (e) the author of the document or the original source of the information.
10          4. All depositions or portions of depositions taken in this action that contain confidential
11   information may be designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY” and thereby obtain the protections accorded other information
13   designated   as   “CONFIDENTIAL.”             The     designating   Party   shall   designate   such
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” either on
15   the record, or by serving upon all counsel of record via facsimile or other electronic transmission
16   a Notice within 14 calendar days after its counsel receives a copy of the deposition transcript.
17   All transcripts will be treated as “CONFIDENTIAL MATERIALS” until the expiration of the
18   14-day period described in this paragraph. The deposition of any witness or any portion of such
19   deposition designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
20   EYES ONLY” shall thereafter be treated as “CONFIDENTIAL MATERIALS” in accordance
21   with this Order. The Parties shall negotiate in good faith to alter the time frames set forth in this
22   paragraph in situations where a more expedited filing of a designated portion of the deposition
23   transcript is required. The deposition of any witness (or any portion of such deposition) that
24   encompasses “CONFIDENTIAL MATERIALS” shall be taken only in the presence of persons
25   who are qualified to have access to such information.
26          5.      All “CONFIDENTIAL MATERIALS” and all information derived there from
27   (including but not limited to all testimony, deposition or otherwise, that refers, reflects, or
28   otherwise discusses any such materials) shall not be used, directly or indirectly, by any person

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                   Page 3 of 10
            Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 4 of 10


 1   for any business, commercial, or competitive purposes, or for any purpose whatsoever other than
 2   solely for the preparation and trial of this action in accordance with this Order.
 3           6.      Subject to Paragraph 8, in the absence of prior written permission from the
 4   designating Party or an order by the Court, “CONFIDENTIAL MATERIALS” shall not be
 5   disclosed to any person other than:
 6           (i) the Parties and their attorneys (including employees of counsel assigned to assist such
 7   counsel in the preparation of this litigation);
 8           (ii) qualified persons taking testimony involving such material and necessary
 9   stenographic and clerical personnel;
10           (iii) the Court, Court personnel, and members of any jury impaneled to hear this case;
11           (iv) disclosed experts and their staff employed for this litigation;
12           (v) present or former employees of the producing Party in connection with their
13   depositions in this action (provided that no former employees shall be shown documents prepared
14   after the date of his or her departure); and
15           (v) fact witnesses subject to stipulation by the Parties that such witnesses need to know
16   such information.
17           7.      Subject to Paragraph 8, “CONFIDENTIAL MATERIALS” shall not be disclosed
18   to any person designated in paragraphs 6(iv) through 6(v) unless he or she have signed the
19   Written Assurance (Exhibit A). All persons to whom “CONFIDENTIAL MATERIALS” are
20   disclosed are hereby enjoined from disclosing same to any other person except as provided in
21   this Order and are also enjoined from using same except in the preparation for and trial of this
22   case between the named Parties thereto. No person receiving or reviewing “CONFIDENTIAL
23   MATERIALS” shall disseminate or disclose them to any person other than those described above
24   in Paragraph 6 and for the purposes specified in this Order, and in no event shall such person
25   make any other use of such “CONFIDENTIAL MATERIALS.” Opposing counsel shall be
26   notified at least 14 days prior to disclosure to any such person who is known to be an employee
27   or agent of, or consultant to, any competitor of the Party whose designated information are sought
28   to be disclosed. Such notice shall provide a reasonable description of the outside independent

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                       Page 4 of 10
            Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 5 of 10


 1   person to whom disclosure is sought sufficient to permit objection to be made. If a Party objects
 2   in writing to such disclosure within 14 days after receipt of notice, no disclosure shall be made
 3   until the Party seeking disclosure obtains the prior approval of the Court or the objecting Party.
 4          8.      In the event that any Party disagrees with any designation made under this Order,
 5   the Parties shall first try in good faith to resolve the disagreement informally. If the dispute
 6   cannot be resolved and the receiving Party concludes in good faith that the materials have been
 7   improperly classified, the Party seeking the change may move the Court for appropriate relief,
 8   providing notice to any Party or third party whose designation of produced information as
 9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –ATTORNEY EYES ONLY” in the
10   action may be affected. The Party seeking the change in designation shall have the burden of
11   proving that the information in question is not within the scope of protection afforded by Fed. R.
12   Civ. P. 26(c). Any such information shall be treated as originally designated until the change is
13   completed.
14          9.      Subject to Paragraph 8, in the event either Party wishes to submit
15   CONFIDENTIAL MATERIALS to the Court in connection with a motion, trial, or other
16   proceeding within the purview of this lawsuit, that Party must first seek a Court order permitting
17   the documents or other information to be filed or submitted under seal. If the Court issues an
18   order to seal, the information shall be submitted as set forth in Paragraphs 1 or 2, above, and shall
19   be maintained by the Clerk of Court under seal. Only the Court and counsel of record for the
20   respective Parties shall have access to such confidential information.
21          10.     Subject to paragraph 8, within 90 days after final termination of this lawsuit, each
22   Party shall either destroy or assemble and return to the Party asserting confidential treatment all
23   items designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –ATTORNEY EYES
24   ONLY” and all copies of such information and shall destroy all extracts and/or data taken from
25   such information. Each Party shall confirm the return or destruction in writing. However,
26   Attorneys shall be entitled to retain a set of all documents filed with the Court and all
27   correspondence generated in connection with the action.
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                   Page 5 of 10
               Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 6 of 10


 1             11.   The obligations imposed by the Protective Order shall survive the termination of
 2   this action. The Court retains the right to allow disclosure of any subject covered by this
 3   stipulation or to modify this stipulation at any time in the interest of justice.
 4             12.   Nothing in this Order shall prevent a Party from using at deposition, arbitration,
 5   or trial any information or materials designated as CONFIDENTIAL.
 6             13.   This Order does not prevent any Party from seeking to seal trial transcripts and/or
 7   trial exhibits, including documents previously filed under seal, or from seeking any other similar
 8   relief.
 9             14.   Neither the entry of this Order, nor the designation of any material as
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS” EYES ONLY,” nor the
11   failure to make such designation, shall constitute evidence on any issue in this case. The
12   designation of any materials as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
13   ATTORNEYS EYES ONLY” does not waive that Party’s objection to any discovery on the
14   ground that it seeks information protected by Federal Rule of Civil Procedure 26(c) or other
15   provision of law.
16             15.   Nothing herein shall affect or restrict the rights of any Party with respect to its
17   own documents or to the information obtained or developed independently of materials afforded
18   confidential treatment pursuant to this Order.
19             16.   The Court retains the right to allow disclosure of any subject covered by this
20   stipulation, or to modify this stipulation at any time in the interest of justice.
21             17.   Any Party who inadvertently fails to identify documents as ““CONFIDENTIAL”
22   or “HIGHLY CONFIDENTIAL –ATTORNEY EYES ONLY” shall, promptly upon discovery
23   of its oversight, provide written notice of the error and substitute appropriately-designated
24   information. Any Party receiving such improperly-designated information shall retrieve such
25   information from persons not entitled to receive that information and, upon receipt of the
26   substitute information, shall return or destroy the improperly-designated information.
27
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                    Page 6 of 10
           Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 7 of 10


 1                                            Respectfully submitted,
 2
 3   Date: June 8, 2021                       /s/ Katherine E. Carlton Robinson
                                              Katherine E. Carlton Robinson, Esq.
 4                                              (IN #31694-49)
 5                                              (admitted Pro Hac Vice)
                                              Schuckit & Associates, P.C.
 6                                            4545 Northwestern Drive
                                              Zionsville, IN 46077
 7                                            Telephone: 317-363-2400
 8                                            Fax: 317-363-2257
                                              E-Mail: krobinson@schuckitlaw.com
 9
                                              Lead Counsel for Defendant Trans Union, LLC
10
11                                            Eileen T. Booth, Esq. (CSB #182974)
                                              Jacobsen & McElroy PC
12                                            2401 American River Drive, Suite 100
                                              Sacramento, CA 95825
13
                                              Telephone: 916-971-4100
14                                            Fax: 916-971-4150
                                              E-Mail: ebooth@jacobsenmcelroy.com
15
16                                            Local Counsel for Defendant Trans Union, LLC

17
     Date: June 8, 2021                       /s/ Matthew M. Loker (with consent)
18                                            Matthew M. Loker, Esq.
19                                            Loker Law, APC
                                              1303 East Grand Avenue, Suite 101
20                                            Arroyo Grande, CA 93420
21                                            Attorneys for Sarena Brown
22
23
24
25
26
27
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                             Page 7 of 10
           Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 8 of 10


 1                                           ORDER
 2         GOOD CAUSE APPEARING THEREFORE, IT IS SO ORDERED.
 3
 4
     DATED: June 8, 2021                      /s/ John A. Mendez
 5
                                              THE HONORABLE JOHN A. MENDEZ
 6                                            UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                             Page 8 of 10
            Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 9 of 10


 1                                              EXHIBIT A
 2                                  DECLARATION OF COMPLIANCE
 3
 4   I, _____________________________________, declare as follows:

 5   1.     My address is ________________________________________________.
 6
     2.     My present employer is ________________________________________.
 7
 8   3.     My present occupation or job description is _________________________.

 9   4      I have received a copy of the Stipulated Protective order entered in this action on
10   _______________, 20__.
11
     5.     I have carefully read and understand the provisions of this Stipulated Protective order.
12
13   6.     I will comply with all provisions of this Stipulated Protective order.

14   7.     I will hold in confidence and will not disclose to anyone not qualified under the Stipulated
15   Protective Order, any information, documents or other materials produced subject to this
16
     Stipulated Protective order.
17
     8.     I will use such information, documents or other materials produced subject to this
18
     Stipulated Protective Order only for purposes of this present action.
19
20   9.     Upon termination of this action, or upon request, I will return and deliver all information,
21   documents or other materials produced subject to this Stipulated Protective order, and all
22   documents or things which I have prepared relating thereto, which documents are the subject of
23   the Stipulated Protective order, to my counsel in this action, or to counsel for the Party by whom
24   I am employed or retained or from whom I received the documents.
25
     10.    I hereby submit to the jurisdiction of this Court for the purposes of enforcing the Stipulated
26
     Protective order in this Action.
27
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                  Page 9 of 10
           Case 2:21-cv-00182-JAM-DB Document 15 Filed 06/09/21 Page 10 of 10


 1   I declare under penalty of perjury under the laws of the United States that the following is true
 2   and correct.
 3
     Executed this ____ day of _____________, 20__ at __________________.
 4
 5
 6
 7
 8
                                                   _______________________________
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED PROTECTIVE ORDER – 2:21-CV-00182-JAM-DB

                                                 Page 10 of 10
